Metcalf, J.
The sole question on these exceptions is, whether an agister of cattle has a lien on them for their keeping. He has, by the law of Scotland; 2 Bell Com. 110 ; but the common law authorities are uniform that he has not, except by special agreement with the owner. No such agreement appears in this case, and the ruling at the trial must therefore be sustained. Chapman v. Allen, Cro. Car. 271. Jackson v. Cummins, 5 M. & W. 342. Cross on Lien, 25, 332. 2 Saund. Pl. & Ev. (2d ed.) 299. 1 Dane Ab. 232. 2 Kent Com. (6th ed.) 634, note. Grinnell v. Cook, 3 Hill, 491,492. Miller v. Marston, 35 Maine, 155. We notice in the editions of Story on Bailments, which have been published since the author’s decease, that this settled rule of law is put (we know not why) under a “ query,” in a note to (j 443. It was not so in the editions published during his life.

Exceptions overruled.